It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed; for the reason that it appears from this record that the only evidence offered by the state, by which it sought to establish that the plaintiff in error was guilty of the offense charged in the affidavit, was the evidence tending to prove that she is the owner of the legal title to the premises in which the offense was committed, and the finding and judgment of the common pleas court is, therefore, not sustained by any evidence.
Davis, C. J., Spear, Johnson, Donahue and O’Hara, JJ., concur.